Case 18-17496-VFP         Doc 328      Filed 07/21/21 Entered 07/21/21 14:45:43                Desc Main
                                      Document      Page 1 of 7
 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1
 BECKER LLC
 Eisenhower Plaza Two, Suite 1500
 354 Eisenhower Parkway
 Livingston, New Jersey 07039
 (973) 422-1100
 Counsel to Eric R. Perkins, Chapter 7 Trustee for
 the Debtor, Laurence Braunstein
 JUSTIN S. BAUMGARTNER, ESQ.
 Email: jbaumgartner@becker.legal
 In re:                                                     Chapter 7

                                                            Case No. 18-17496
 LAURENCE M. BRAUNSTEIN,
                                                            Judge: Hon. Vincent F. Papalia, U.S.B.J.
                                 Debtor.

                                                            Adversary No. 20-01269
 ERIC R. PERKINS, CHAPTER 7 TRUSTEE,
                                                            Hearing Date: August 24, 2021
                                 Plaintiff,                               at 10:00 a.m.

 v.

 M & T BANK CORPORATION,

                                 Defendant.



                                   CERTIFICATION OF SERVICE

 1.    I, Mary Ann Ambrose:

           represent the_____________________in the above-captioned matter.

                 am the secretary/paralegal for Becker LLC, attorneys for Eric R. Perkins, Chapter 7

       Trustee       , in the above captioned matter.

           am the __________________in the above case and am representing myself.

 2.    On July 21, 2021      , I sent a copy of the following pleadings and/or documents on all parties who

       receive notices through the Court’s CM/ECF system and via regular mail to the parties listed in

       the attached chart.
Case 18-17496-VFP            Doc 328    Filed 07/21/21 Entered 07/21/21 14:45:43              Desc Main
                                       Document      Page 2 of 7
        A. Notice of the Trustee’s Motion for the entry of an Order Pursuant to 11 U.S.C. §363 and

            §502 and Fed. R. Bankr. P. 9019 (I) approving the settlement of all claims by and between

            the Estate, the Trustee, and Defendant and (II) granting other related Relief (the “Motion”);

        B. Verified Application in Support of Motion with Exhibit A;

        C. Proposed Order; and

        D. Notice of Proposed Compromise or Settlement of Controversy.

 3.     I hereby certify under penalty of perjury that the above documents were sent using the mode of

        service indicated.



 Dated: July 21, 2021
                                                         /s/ Mary Ann Ambrose
                                                            MARY ANN AMBROSE
Case 18-17496-VFP       Doc 328   Filed 07/21/21 Entered 07/21/21 14:45:43            Desc Main
                                 Document      Page 3 of 7
                   In re Laurence M. Braunstein, Case No. 18-17496 (VFP)

                                       Interested Parties

 Office of United States Trustee               Laurence M. Braunstein
 One Newark Center, Suite 2100                 240 East Palisade Ave., Apt. B1
 1065 Raymond Boulevard                        Englewood, NJ 07631
 Newark, NJ 07102                              Debtor
 Scott S. Rever, Esq.                           M& T Bank
 Wasserman, Jurista & Stolz                    One M&T Plaza
 110 Allen Road, Suite 304                     Buffalo, NY 14203
 Basking Ridge, NJ 07920                       Interested Party
 Counsel for Debtor
 Denise Carlon, Esq.
 KML Law Group, P.C.
 701 Market Street, Suite 5000
 Philadelphia, PA 19106
 Attorneys for M&T Bank

                                           Counsel

    Darryl S. Laddin                               Philip Goldstein, Esq.
    Arnall Golden Gregory LLP                      Gregory E. Dapper, Esq.
    171 17th Street, NW, Suite 2100                McGuire Woods LLP
    Atlanta, Georgia 30363                         1251 Avenue of the Americas
    Counsel for American Express                   20th Floor
                                                   New York, NY 10020
                                                   Counsel for Bank of America N.A.

    Stephen J. Steinlight, Esq.                    Michael D. Fielding, Esq.
    Troutman Pepper                                Lindsey M. Greenawald, Esq.
    875 Third Avenue                               HUSCH BLACKWELL LLP
    New York, NY 10022                             555 East Wells Street, Suite 1900
    Counsel for Capital One National               Milwaukee, WI 53202
    Association                                    Counsel for Discover Financial Services


    Joao Ferreira Magalhaes, Esq.                  John R. Morton, Jr., Esq.
    Inglesino, Webster, Wyciskala & Taylor,        Morton & Craig, LLC
    LLC                                            110 Marter Avenue, Ste. 301
    600 Parsippany Rd, Ste. 204                    Moorestown, NJ 08057
    Parsippany, NJ 07054                           Counsel for Creditors, Ford Motor Credit
    Counsel for Discover Financial Services        Company, LLC, Lincoln Automotive
                                                   Financial Services, Wells Fargo Bank N.A.
                                                   d/b/a Wells Fargo Auto




                                               1
CaseDana
     18-17496-VFP        Doc 328 Filed 07/21/21 Rocco
          Sirkis Gloor, Esq.                      Entered
                                                       Luisi,07/21/21 14:45:43
                                                              Esq./Glenn P. Berger,Desc
                                                                                    Esq. Main
    Tara J. Schellhorn, Esq.     Document     Page   4 of 7
                                                Jaffe & Asher LLP
    Miles & Stockbridge PC                      445 Hamilton Avenue, Ste. 405
    100 Light Street, Fl 10                     White Plains, NY 10601
    Baltimore, MD 21202                         Counsel for Creditor, Morgan Stanley Smith
    Counsel for Creditor, Janney Montgomery     Barney LLC & MSSB FA Notes Holdings
    Scott, LLC                                  LLC
    Karen B. Olson, Esq.                        Gavin Stewart, Esq.
    Knuckles, Komosinksi & Manfro, LLP          401 East Jackson St.
    565 Taxter Road, Ste. 590                   Suite 2340
    Elmsford, NY 10523                          Tampa, FL 33602
    Counsel for Creditor, PennyMac Loan         Counsel for Toyota Motor Credit Company
    Services, LLC                               a/k/a TMCC a/k/a Toyota Motor Sales, USA
                                                d/b/a Lexis Financial Services

   Daryl Laddin, Esq.                              Joann Sternheimer, Esq.
   Arnall, Golden, Gregory LLP                     Lippes, Mathias, Wexler, Friedman, LLP
   171 17th Street NW, Suite 2100                  54 State Street, Ste. 1001
   Atlanta, GA 30363                               Albany, NY 12207-2527
    Attorney for American Express
   Paul J. Yovanic, Jr., Esq.                      Uri Yahil, Esq.
   Seyfarth Sahw LLP                               J.P. Morgan Chase & Co.
   233 S. Wacker Drive, Ste. 8000                  4 New York Plaza, 19th Floor
   Chicago, IL 60606                               New York, NY 10004

                                         Creditors

  American Express National Bank                 Aqua Finance c/o Quantum Group LLC
  c/o Becket and Lee LLP                         PO Box 788
  PO Box 3001                                    Kirkland, WA 98083-0788
  Malvern PA 19355-0701
 The Bank of Missouri                            Barbara Schindler Interiors
 PO Box 105555                                   45 Walpole St., Suite 5
 Atlanta, GA 30348                               Norwood, MA 02062
  Barclay Card                                   Capital One Bank
  Card Services                                  c/o Becket and Lee LLP
  PO Box 13337                                   PO Box 3001
  Philadelphia, PA 19101-3337                    Malvern PA 19355-0701

  Capital One Bank (USA), N.A.                   Care Credit/Synchrony Bank
  PO Box 71083                                   PO Box 960061
  Charlotte, NC 28272-1083                       Orlando, FL 32896-0061

  Carmax Auto Finance                            Chase Bank
  PO Box 440609                                  PO Box 1423
  Kennesaw, GA 30160                             Charlotte, NC 28201-1423




                                             1
Case 18-17496-VFP
 Comenity             Doc 328Group
           Bank c/o Quantum3    Filed
                                   LLC07/21/21
                                            CreditEntered  07/21/21 14:45:43
                                                   First N.A.                     Desc Main
 PO Box 788                    Document      Page  5 of 7
                                            PO Box 818011
 Kirkland, WA 98083-0788                    Cleveland, OH 44181-8011

  Discover Bank                                Emily Braunstein
  Discover Products Inc                        20 West Palisade Ave., Apt. 2230
  PO Box 3025                                  Englewood, NJ 07631
  New Albany, OH 43054-3025
  Emily Braunstein                             Extra Space Storage
  20 W. Palisade Ave., #2230                   524 Grand Ave.
  Englewood, NJ 07631                          Englewood, NJ 07631

  Exxon Mobil (Citibard)                       Fair Collections Outsourcing
  PO Box 78072                                 12304 Baltimore Ave., #E
  Phoenix, AZ 85062-8072                       Beltsville, MD 20705




                                           1
Case 18-17496-VFP         Doc 328    Filed 07/21/21 Entered 07/21/21 14:45:43        Desc Main
                                    Document      Page 6 of 7



 Febe Cruz and Jose A. Cruz                        First Access Visa
 9 Branch Ave                                      PO Box 89028
 Freeport, NY 11520                                Sioux Falls, SD 57109-9028

 First Allied Securities                           First National Bank Credit Card
 655 W. Broadway, 12th Fl.                         PO Box 5097
 San Diego, CA 92101                               Sioux Falls, SD 57117-5097
 First National Bank of Omaha                      Ford Motor Credit Company LLC
 1620 Dodge St., Stop Code 3105                    Dept. 55953
 Omaha, NE 68197                                   PO Box 55000
                                                   Detroit, MI 48255-0953
 General Utilities                                 Jack Nelson
 PO Box 9111                                       106 Monterey Pointe Drive
 Plainview, NY 11803-9011                          Palm Beach Gardens, FL 33418
 Janney Montgomery Scott LLC                       John T. Carroll, III, Esq.
 1717 Arch Street                                  Cozen O'Conner
 Philadelphia, PA 19103                            1201 No. Market St.
                                                   Suite 1001
                                                   Wilmington, DE 19801
 Jonathan R. Cyprys, Esq.                          Jordan Braunstein
 Greenberg Traurig LLP                             20 West Palisade Ave., #2230
 445 Hamilton Ave., 9th Fl.                        Englewood, NJ 07631
 White Plains, NY 10601

 Josophine Baez                                    Juan Torres
 66 Orange St., Apt. 5B                            294 Volta St
 Brooklyn, NY 11201                                Copiague, NY 11726

 Kohl's                                            Lifecell
 PO Box 3043                                       390 S. Van Brunt St.
 Milwaukee, WI 53201-3043                          Englewood, NJ 07631

 Lincoln Automotive Financial Services Dept.       Mainstar Trust, Custodian
 55953                                             f/b/o Martin Braunstein, IRA
 PO Box 55000                                      214 West 9th St., PO Box 420
 Detroit, MI 48255-0953                            Onaga, KS 66521

 Martin Braunstein                                 Merrick Bank
 3 Ellsworth Terrace                               c/o Resurgent Capital Services
 Montvale, NJ 07645                                PO Box 19008
                                                   Greenville, SC 29602




                                               2
Case 18-17496-VFP     Doc 328    Filed 07/21/21 Entered 07/21/21 14:45:43        Desc Main
                                Document      Page 7 of 7



 Mid America Bank and Trust Co.                Morgan Stanley FA Note Holdings LLC
 PO Box 105555                                 Morgan Stanley Smith Barney LLC
 Atlanta, GA 30348-5555                        2000 Westchester Ave
                                               Purchase, NY 10577
 Muriel Braunstein                             New York City Dept of Finance
 7114 Warrens Way                              59 Maiden Lane, 28th Fl. New York, NY
 Wanaque, NJ 07465                             10038-4502
 PennyMac Loan Services LLC                    PYOD, LLC, assignee of MHC Receivables,
 Attn: Correspondence Unit                     LLC and FNBM, LLC
 PO Box 514387                                 Resurgent Capital Services
 Los Angeles, CA 90051-4387                    PO Box 19008
                                               Greenville, SC 29602
 Rafael Torros                                 Ramon Torros
 59 Richmond St                                12302 116th Ave
 Brooklyn, NY 11208                            South Ozone Park, NY 11420
 Saks Fifth Avenue                             Satori/Greystar Management
 Attn: Customer Care                           c/o FCO
 3455 Highway 80 West                          12304 Baltimore Ave., #E
 Jackson, MS 39209                             Beltsville, MD 20705
 Service Finance Company LLC                   Solar City
 555 S. Federal Highway, Suite 200             PO Box 3500
 Boca Raton, FL 33432                          Draper, UT 84020
 State of New Jersey                           Synchrony Bank
 Division of Taxation                          c/o PRA Receivables Management, LLC
 P.O. Box 245                                  PO Box 41021
 Trenton, NJ 08695-0245                        Norfolk VA 23541
 Target Card Services                          Target
 PO Box 660170                                 c/o Target Credit Services
 Dallas, TX 75266-0170                         PO Box 673
                                               Minneapolis, MN 55440-0673
 TD Bank, USA                                  TD Bank Visa
 by American InfoSource LP as agent            PO Box 84037
 4515 N Santa Fe Ave                           Columbus, GA 31908-4037
 Oklahoma City, OK 73118
 Wells Fargo Bank, N.A.                        Wells Fargo Bank/Bob's Discount Furniture
 PO Box 10438, MAC F8235-02F                   PO Box 10347
 Des Moines, IA 50306-0438                     Des Moines, IA 50306-0347

 Wells Fargo Dealer Services                   Westgate Town Center Owners Association Inc
 Attn: Correspondence - MAC T9017-026          Westgate Resorts
 PO Box 168048                                 2801 Old Winter Garden Rd
 Irving, TX 75016-8048                         Ocoee, FL 34761-2965



                                           4
